Citation Nr: 0415090	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  00-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for numbness of the 
arms and legs. 

2.  Entitlement to an original disability evaluation in 
excess of 10 percent for left knee patellofemoral pain 
syndrome. 

3.  Entitlement to an original disability evaluation in 
excess of 10 percent for right knee patellofemoral pain 
syndrome.

4.  Entitlement to an original disability evaluation in 
excess of 10 percent for migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1993 to April 
1998.  The veteran did not have any foreign service.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 1999, 
September 1999, and February 2001 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The February 1999 rating decision denied entitlement 
to service connection for numbness of the arms and legs.  
Service connection was granted for patellofemoral pain 
syndrome and degenerative joint disease of the bilateral 
knees which was assigned a 10 percent evaluation from April 
20, 1998; and migraine, which was assigned a zero percent 
evaluation from April 20, 1998.  The September 1999 rating 
decision assigned separate 10 percent ratings for the left 
and right knees.  The February 2001 rating decision assigned 
a 10 percent evaluation for migraines.  

The Board notes that the February 1999 rating decision 
granted service connection for uterine fibroids and assigned 
a zero percent evaluation.  The February 1999 rating decision 
denied entitlement to service connection for myopia and 
glaucoma.  The veteran filed a notice of disagreement with 
respect to these issues.  A statement of the case was issued 
in September 1999.  However, the veteran did not file a 
substantive appeal, and these issues were not certified for 
appeal.  Thus, these issues are not before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200 (2003).

The issues of entitlement to original disability evaluations 
in excess of 10 percent for left and right knee 
patellofemoral pain syndrome are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  There is no competent evidence of a current disability 
manifested by numbness of the arms and legs.  

2.  Since the effective date of service connection, migraines 
have been principally manifested by one prostrating attack a 
month without evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  


CONCLUSIONS OF LAW

1.  A disability manifested by numbness of the arms and legs 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

2.  The criteria for a 30 percent disability evaluation for 
migraine headaches have been met since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002)) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103) redefined VA's duty to 
assist a claimant in the development of a claim.  Regulations 
that implement the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); cf. 
VAOPGCPREC 01-2004 (2004) ((holding that the Court's 
statements regarding the "fourth element" were dicta).

In letters dated in March 2000 and August 2001, VA notified 
the veteran of the evidence needed to substantiate the claims 
and offered to assist her in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
veteran was notified of the evidence  the RO obtained in the 
statement of the case and the supplemental statements of the 
case.  In a letter sent to the veteran in 1998, the RO 
notified the veteran of the need to submit relevant evidence 
in her possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim, but declined to specify a remedy where adequate 
notice was not provided prior to initial RO adjudication.  
Pelegrini v. Principi, 17 Vet. App. at 420-22.  In the 
present case, the VCAA notice was provided after the initial 
adjudication in February 1999.  

In this case, the initial adjudication occurred prior to 
enactment of the VCAA.  VA has taken the position that 
Pelegrini is incorrect as applied to pre-VCAA initial 
adjudications, and has sought further review as to that 
aspect of the decision.  See Landgraf v. USI Film Products, 
511 U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

In any event, the appellant in this case was not prejudiced 
by the provision of notice after the initial adjudication her 
claim.  If she had submitted evidence substantiating her 
claim in response to the VCAA notices, she would have 
received the same benefit as if she had submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. §3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The veteran 
did not identify any post-service treatment for her 
disabilities in the application for benefits dated in May 
1998.  The RO asked the veteran to identify treatment for her 
disabilities in March 2000 and August 2001; the veteran did 
not identify any treatment.  There is no identified relevant 
evidence that has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran was afforded VA examinations in September 1998 
and April 2000 to determine whether the veteran had a 
diagnosed disability which caused the numbness in the arms 
and legs and to determine the nature and severity of the 
headaches disorder.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating her claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Analysis

The veteran contends that service connection for numbness of 
the arms and legs is warranted, because she first began 
experiencing numbness in the arms and legs while serving on 
active duty.    

The record shows that the veteran had complaints of numbness 
in the arms and legs in service; however, a disease or 
disability was not diagnosed.  The service medical records 
show that in September 1992, May 1993, March 1994, and May 
1996, neurological examinations were normal.  

Service records show that in July 1997, the veteran had 
complaints of numbness in the arms and legs.  Neurological 
examination was normal.  The assessment was rule out 
hypothyroidism.  An October 1997 neurological examination 
report indicates that the veteran complained of numbness in 
the arms and legs since March 1997.  The impression was 
questionable transient events, transient ischemic attacks 
versus partial seizures and even possible multiple sclerosis.  
Neuropathy and circulatory problems were ruled out.  

Electroencephalogram and Magnetic Resonance Imaging (MRI) of 
the brain were normal.  In November 1997, non-specific 
recurrent neuritic pain was assessed.  In January 1998, the 
veteran was examined by a neuro-opthalmologist.  The report 
notes that the veteran complained of paresthesia of the upper 
and lower extremities.  There was no sign of cerebellar 
disease.  The diagnosis was questionable fibromyalgia 
syndrome.  The March 1998 separation examination report 
indicates that neurological examination was normal. 
Examination of the upper and lower extremities was normal.  

There is no medical evidence of a current underlying disease 
or disability which causes the symptoms of numbness in the 
arms and legs.  

The September 1998 VA examination report indicates that the 
veteran reported having numbness in the arms and legs 
occurring since she was in service.  The veteran reported 
that she noticed numbness while relaxing in bed or laying 
down.  The numbness lasted for a few seconds to minutes.  The 
veteran reported that when she got up, she "shakes the hands 
out and the numbness goes away."  The veteran did not have 
any neck, back or radicular pain.  Neurological examination 
was negative.  The assessment was symptoms of peripheral 
neuropathy but no objective findings detected upon 
examination.  

A June 1999 VA orthopedic examination report indicates that 
the veteran had a two year history of numbness in her legs.  

An April 2000 VA neurological examination report shows that 
the veteran had complaints of right arm pain and numbness due 
to pressure and bending at the elbow at times.  The veteran 
reported that her right arm felt like it was falling asleep.  
The diagnosis was right arm brachialgia (right arm pain of 
unknown etiology).  

Symptoms such as pain alone, without a finding of an 
underlying disability, cannot be service-connected.  See 
Sanchez-Benitez v. West, 13 Vet App 282 (1999) (pain, without 
a diagnosed or identifiable underlying malady or condition, 
does not constitute a "disability" for which service 
connection may be granted) affd. on other grounds 239 F.3d 
1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 (1998) 
(holding that there was no objective evidence of a current 
disability, where the medical records showed the veteran's 
complaints of pain, but no underlying pathology was shown).  

The veteran has not submitted medical evidence of a diagnosed 
disease or disability which is causing the symptoms of 
numbness and pain in the arms and legs.  VA efforts to 
confirm the presence of a disability manifested by pain and 
numbness of the legs have failed.  In short, the evidence is 
against a finding that the veteran has a current disability 
of the arms and legs causing numbness. 

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions..."  38 C.F.R. § 4.1 (2003); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  Under these criteria, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  

As a lay person, the veteran is competent to report 
observations and symptoms, however, the veteran would not be 
competent to report a diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no evidence of record which 
shows that the veteran has the expertise to diagnosis a 
disability which causes the numbness of the arms and legs.  

Service connection for numbness of the arms and legs is not 
warranted on a presumptive basis, since there is no evidence 
of a diagnosed neurological disease within one year from 
service separation.  See 38 C.F.R. § 3.307, 3.309.  

For the reasons discussed above, the Board finds that service 
connection for numbness of the arms and legs is not 
warranted, since there is no medical evidence showing a 
current disability manifested by numbness of the arms and 
legs.  The preponderance of the evidence is against the claim 
for service connection for numbness of the arms and legs.  
Since the preponderance of the evidence is against the claim 
for service connection for numbness of the arms and legs, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  Gilbert, 1 Vet. App. 49.

An Original Disability Evaluation in Excess of 10 percent for 
Migraines

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

Under the provisions of Diagnostic Code 8100, migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrants a 
50 percent evaluation.  Migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months warrants a 30 percent evaluation.  
Migraine with characteristic prostrating attacks averaging 
one in 2 months over last several months warrants a 10 
percent evaluation.  Migraine with less frequent attacks 
warrants a noncompensable evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003). 

Factual Background

Service medical records show that in January 1998,  the 
veteran reported having intermittent bouts of "ice-pick 
headaches."  She reported occasional nausea, photophobia, 
disturbance of vision, vertigo and lightheadness.  The 
diagnosis was probable migraine.  A March 1998 separation 
examination report indicates that neurological examination 
was normal.  

A September 1998 VA examination report indicates that the 
veteran reported having migraine-type headaches with 
bifrontal and temporal throbbing since 1997 in service.  The 
headaches were associated with seeing black spots and 
floaters around the eyes and at times, she had nausea.  The 
veteran stated that the headaches could last from several 
hours to days.  The veteran was treated with Amitriptyline 
for the headaches and this helped.  The veteran reported that 
the headaches occurred about two or three times a week.  The 
diagnosis was migraine headaches.  The examiner indicated 
that the veteran was employable.  

In a December 1999 statement, the veteran wrote that she had 
headaches every month where she was lightheaded and had 
nausea, and she saw black spots before her eyes.  She 
elaborated that the attacks did not cause her to lay down in 
bed all day, but were long enough for her to stop what she is 
doing and lie down and stay still until the symptoms went 
away.   

An April 2000 VA examination report shows that the veteran 
reported having occipital headaches with a dull ache and 
pressure type feeling and a feeling of pain.  Occasionally, 
the pain was transmitted to the front of the orbital region.  
It was a non-throbbing pain with occasional seeing of spots 
and occasional scintillation, scotomas, and nausea.  There 
was no vomiting or flashes.  She reported occasional 
photophobia.  The episodes could last from 10 to 15 minutes 
to one hour, and were partially relieved by taking over-the-
counter medication such as Advil or Tylenol.  The veteran had 
these headaches about four or five times a week.  The 
diagnosis was tension headaches with migraine component.      

Analysis

The medical evidence, and the veteran's testimony, establish 
that she has headaches attacks every month which cause her to 
lie down.  This level of symptomatology is equivalent to 
prostrating attacks occurring once a month.  Thus, the Board 
finds that a 30 percent evaluation is warranted for migraines 
under Diagnostic Code 8100.  

In order for a 50 percent evaluation to be assigned, the 
evidence must show that the migraines cause very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

The medical evidence does not show that the veteran has 
prostrating attacks more than once a month.  There is no 
evidence that the headache attacks are completely prostrating 
and prolonged and very frequent.  The veteran indicated that 
the headaches do not require to lie down all day, but only 
for a period of time until the symptoms go away.  

There is no evidence of severe economic inadaptability.  The 
neurologist who conducted the September 1998 VA examination 
indicated that the veteran was employable.  The June 1999 VA 
examination indicates that the veteran was a full-time 
student.  There is no evidence that migraines have caused any 
interference with her studies or employment. 

The Board has considered the Court's decision in Fenderson, 
supra.  The record shows that the veteran has met the 
criteria for a 30 percent disability evaluation for the 
migraine headaches since the effective date of the grant of 
service connection-April 20, 1998. 

In summary, a 30 percent disability evaluation is warranted 
for the service-connected migraine headaches under Diagnostic 
Code 8100, for the reasons and bases described above.  The 
evidence of record supports the veteran's claim for a higher 
evaluation and the claim is granted to that extent.    


ORDER

Entitlement to service connection for numbness of the legs 
and arms is denied. 

Entitlement to a 30 percent evaluation for migraine headaches 
is granted, effective April 20, 1998.


REMAND

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The Board finds that another VA 
examination is necessary before the issues of entitlement to 
original disability evaluations in excess of 10 percent for 
left and right knee patellofemoral pain syndrome can be 
decided.  

The August 2002 VA examination report shows findings of lax 
anterior cruciate ligament in both knees causing painful 
instability.  The examiner did not indicate the severity of 
this disability, while such information is necessary to rate 
the condition under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003). 

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should afford the 
veteran an orthopedic examination to 
evaluate the severity of the veteran's 
right and left knee disabilities.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review.  The 
examiner should report all current 
diagnoses.  The examiner should report 
the range of motion in the knees, to 
include the degree of motion at which 
pain is first exhibited, and determine 
whether the knee disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  

The examiner should assess whether the 
left and right knee disabilities are 
manifested by instability or subluxation.  
The examiner should express an opinion as 
to whether such instability or 
subluxation is slight, moderate, or 
severe.

2.  Then the AMC or RO should 
readjudicate the issues of entitlement to 
original disability evaluations in excess 
of 10 percent for left and right knee 
patellofemoral pain syndrome.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and her 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



